UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2298



GILVIE E. HUFFMAN,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(92-2117-BLA)


Submitted:   July 31, 1997                 Decided:   August 28, 1997


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gilvie E. Huffman, Petitioner Pro Se. Christian P. Barber, Jill M.
Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Petitioner seeks review of the Benefits Review Board's deci-

sion and order affirming the administrative law judge's denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986
& Supp. 1996). Our review of the record discloses that the Board's

decision is based upon substantial evidence and is without revers-

ible error. Accordingly, we affirm on the reasoning of the Board.*
Huffman v. Director, Office of Workers' Compensation Programs, No.

92-2117-BLA (B.R.B. Aug. 9, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                           AFFIRMED




    *
      We adopt the reasoning of the Board insofar as it finds that
Petitioner is not entitled to benefits on the merits of his claim.

                                   2